Title: To Thomas Jefferson from Richard O’Bryen, 25 September 1787
From: O’Bryen, Richard
To: Jefferson, Thomas


Algiers 25 Sep. 1787. Has had no reply to his many letters since Lamb was in Algiers; reviews the circumstances of his capture; wrote previously about the plague; in this “melancholy situation,” all “surrounded by the messengers of death and the piercing shrieks or cries of our brother slaves,” three of their countrymen died, eighteen survived.
Concerning a treaty with Algiers: before negotiations are begun, the foundation should be laid and conditions known “by some unbiassed man of good repute and character in Algiers”; it is important to know the negotiator, “for it is well known that it is a very lucrative and much desired negotiation”; frauds occur and the negotiator, especially if he is a consul of a commercial nation, could “baffle and upset” the proceedings, or, if successful, might enrich himself and “obtain a more favourable understanding between his own nation and the Dey and regency.” A “sensible man that is well acquainted with the ways of these people … might obtain a peace for one half the sum that would be asked the unpolitical consul, for it is not every consul in Algiers that is acquainted with the proper chanels for business of this nature.” Even in the best weather “navigation is difficult and requires a skilled pilot, for there are many dangerous shoals”; but when the foundation is laid and the conditions of the treaty known, the American ambassador should come to finish the negotiations. “The French Consul [De Kercy], Mr. Favre, or Mr. Woulfe would be very proper men that is if you could confide in them. They certainly know the policy of this country better than any Christian Monsieurs in Algiers.”

Has learned the following from Mr. Wolfe concerning the mission of Lamb and Randall: The day after they arrived, Lamb asked the French consul to go personally to present the letter from Congress to the Dey, but the consul declined, saying it would be better to send the French interpreter to inquire whether the Dey would accept the letter. Being recommended by the courts of Spain and France to their representatives, Lamb was bound to follow their advice; Lamb had also been recommended to Wolfe by Carmichael, but Wolfe did not have sufficient authority to recommend measures which were in opposition to those recommended by De Kercy and D’Expilly. Prior to the meeting of D’Expilly, De Kercy, Lamb, Randall, and Wolfe at the home of the French Consul, Wolfe informed Lamb and Randall “what would be requisite for them to propose in this assembly”; they met and debated. “The Count and French consul said it was their opinion that the most effectual plan was to begin with the Dey; that the Dey was very arbitrary and that if he did not chuse to make a peace with America that it would not be in the power of any of his ministers or great men to influence the Dey to it.” Lamb, Randall, and Wolfe thought it more “expedient to adopt some plan with the Dey’s ministers.” Randall said he had been informed in Spain that the only means of doing business was to begin with the prime minister, admiral of the marine, and lord chamberlain, the men of greatest influence. When the Count and French consul insisted on beginning with the Dey, Randall and Wolfe reminded him that “was not the way the Count took himself” for “laying the foundation of the Spanish peace”; D’Expilly and De Kercy insisted that the case of America was different; that “Spain had expended larger sums of money”; Randall asked Wolfe, who spoke better French, to explain their position, but D’Expilly and De Kercy refused to alter their opinion; Lamb, therefore, followed their advice.
O’Bryen’s “remarks”: It is well known in Algiers that the Dey never accepts any letter unless letters have previously passed between him and the “crowned heads of the Christian nations and between their ministers”; since this had not been done in the case of America, the Dey refused Congress’ letter, being busy with Spanish affairs and not knowing “the minds of his ministery, or what would be the voice of his people.” The “Dey is not so arbitrary as is generally thought or considered by the Christian nations”; has a parliament “that he must pay great attention to”; if he made a peace “contrary to the voice of his ministry and soldiery” it might be the means of dethroning him; had the prime minister, admiral of marine, and lord chamberlain “been consulted and palmed” previously, they would have influenced the Dey in favor of America; “they are the only chanel for all negociations with him”; to obtain their influence requires “money and presents”; special attention must be paid to the admiral of the marine because he advises the Dey on matters of war and peace with the Christian nations and “arranges all maritime affairs.” He believes a peace can be secured with Algiers for £60,000 sterling, including the ransom of prisoners; if negotiations were made through Spain the demand would be “very great and exorbitant” for “these people well know that the Spaniards could well afford to help America with large sums”; the Spaniards having given such a large  sum for their peace, the Algerines and other Barbary States expect more money from other nations which have to make peace with them. Although it cost Spain two and a half millions for their peace with Algiers, including presents, expences and ransoming, “their treaty is of no use”; if “they were to give all the value of Peru and Mexico, the Spaniards would never be liked in Algiers”; he thinks the Algerines would be justified in making war against Spain, “for at present there are 700 sail of foreign vessels sheltered under the Spanish colours and having Spanish passeports.” The Dey refused to make peace with Spain unless they “would change both merchant and King’s flag,” which was a “national dishonour” to Spain. “About 17. years past the Danes obtained a peace with the Algerines for the sum of 160,000 dollars and every two years they send a ship with naval stores and make consulary presents. The Dutch tribute this year amounted to 14,000 dollars in naval and military stores and 6,000 dollars in presents. The Venetian tribute in cash and presents amounted this year to upwards of 26,000 dollars and more under hand. What the French give is not very considerable, but is very difficult to ascertain. For I must need say that the French do their public business in a very masterly manner, which adds much to their national character for being politicians; and if the French were sincere or wished America to obtain a peace with Algiers the French Consul would be a very proper person to negotiate.”
Does not believe France wants America to make peace with the Barbary states because it is not to their interest; “they have ⅘ths of the commerce of Barbary, and are the chief carriers of its produce.” Believes England has made attempts to prejudice Algiers against America; England will do all she can to “prevent America from becoming formidable or being a commercial nation.” Has letters from Lord Fife and members of the British parliament concerning two of his crew, stating that they will not ransom British subjects taken under American colors but that if they had been captured under any other colors they would be redeemed; the British members of the crew died of the plague, but from this it is apparent that Britain would obstruct an American peace with the Barbary States unless they secured concessions in commerce in return which would not be “consistent with the honor and dignity of the United States of America and as becoming a free and independent people.” As to France being a mediator for America, they would be of “no weight or influence with Algiers without money and presents, for the French are considered in Algiers to be a knowing artful and deceitful nation”; any consideration they receive is “through their alliance with the Grand Seignor”; unless letters from the King of France or his ministers are accompanied “with a valuable present they are not even read”; a letter from a French official could only serve as a passport, “which is customary for an Ambassador to have in coming to Algiers.” Letters from the French king are “generally wrote in the Turkish stile and language and a copy thereof given or sent by the minister to the consul”; hopes the next letter from Congress for the Dey will be so written. America is losing a favorable opportunity to make peace; if Portugal makes a peace with the Algerines, the latter “would go a great distance out of the streights towards the western  islands and chanel of England.” The Spaniards are considered in Algiers as a “conquered nation and a cowardly and dastardly people.” France did not wish Spain to make a peace and “Spain baffled and obstructed the Portuguese and Neapolitans, notwithstanding they are all four linked together in family connexions”; it is well known that it is “by the jealousies of the Christian nations relative to commerce that the Algerines have been so enriched as to become the terror of all Europe.” The English are “much esteemed and venerated,” especially if what they say is “accompanied with good and valuable English watches and clocks”; but their prestige fell after the war. At present there are 40,000 British Mediterranean passports issued at £3, a great revenue; Spain gets 70 dollars for each passport; America could defray the expence of the peace by taxing passports. A letter “from the Grand Seignor has some weight with the Algerines”; however the emperor of Germany had difficulty in spite of his intervention. One-third of what the Americans pay for insurance each year would obtain a peace with all Barbary; America leaving her subjects in slavery increases the amount paid for insurance; the underwriters propagate falsehoods about frequent captures. Since July 1785 there have been only “two Algerine cruisers which have attempted to go beyond the Streights of Gibralter.” The present Dey is very old and there will be great changes when he dies, but “much depends on having a good Consul here.” The capture of an American vessel, particularly if valuable, would convince the Algerines of what they have been told, that a war with America would be profitable; but the distance of America is in her favor in making a peace. A war with the Barbary states is a war of honor but most unprofitable; the regency of Algiers is rich and powerful and much dreaded; having no commercial vessels, Algiers has nothing to lose; if a cruiser is captured, it will not be redeemed, and if a peace is made, captured cruisers must be returned for nothing. If the United States fitted out a fleet to cruise against the Algerines it would cost a vast amount; estimates that it would take 10 cruisers, mounting 236 guns, and manned by 2140 men, to oppose the Algerine force of 13 ships, mounting 200 guns, and manned by 2412 men; that it would cost $637,200 to build the American fleet; calculating pay for the crew at $9 per month and provisions at $4 per month per man, the total cost of building and maintaining the fleet for one year would be $961,040.; in contrast to this, Algerine officers and men are advanced only about 6 shillings for a two-month cruise, and provisions cost about 4s.6d. per man per month; the expense for bounty and provisions for the Algerines for a two-month cruise would be 10,500 Spanish dollars compared with 55,640 dollars to maintain the American fleet for two months. No country can fit out a fleet as cheaply as the Algerines; the American fleet would have to be “fitted in the completest manner,” come into the straits about March, form in two divisions and wait for the Algerine cruisers to come out, taking the risk of having many ships destroyed or taken when they encounter the cruisers. If this were a war that could be decided in a summer, or the Algerines a people who could be “frightened by the empty parade of a fleet,” a “patched up fleet” would be sufficient, but the Spanish have found this is not true. In his  opinion, therefore, America should try for a peace first, having the way prepared for it by someone in Algiers; if this does not work, fit out the squadron and “act with vigilance.” The plague is over; during the seven months it continued, 616 Christian slaves, 1,850 Jews, and 14,420 Mohammedans died. There are now 490 slaves belonging to the public. Believes that the Americans can be ransomed for less than the amount the Dey mentioned to Lamb; Lamb told him, when he was in Algiers, that he only had $6,000 and could not redeem the captives even if the Dey were willing to release them at the price he offered; but O’Bryen still relies on TJ’s letter and believes it is TJ’s intention to have them redeemed. When Lamb was in Algiers the Dey had a great number of slaves on hand and “made a precedent for all nations by setting so exorbitant a price on the Americans.” When Lamb made the offer of $30,000, O’Bryen advised him that this was sufficient and not to make a further offer; does not know why Lamb had further audiences with the Dey; at that time he did not doubt Lamb’s veracity; but now thinks he was unsuitable for the mission and his behavior “by no means political, or to the honor of the United States.” Lamb wrote him from Minorca that, not being in agreement with the ministers, he could not return to Algiers to redeem the captives, indicating that “the ministers retard our redemption.” Hopes TJ understands that there is no connection between their redemption and the making of a peace, and that leaving them in slavery “can answer no public good.” Expresses gratitude for the provision made for them; Carmichael writes that a subscription has been “set on foot in America” for their redemption; hopes this is true; asks TJ to allow monthly provisions for all of his crew. Is informed the Dey told Lamb that he would not make a peace with America without the consent of Great Britain. Is writing to Carmichael about their situation and hopes TJ will write De Kercy about their future protection.
He was in the state service, serving as a lieutenant on the brig Jefferson, when TJ was governor of Virginia; James Maxwell can give information about him; if the United States fits out a fleet he hopes he can be redeemed to serve his country. Asks that parts of his letter be kept secret; may be addressed through De Kercy, Favre, or Wolfe. Spanish affairs are unsettled; the Spanish consul is leaving for Madrid; the Spanish treaty is void; the French are endeavoring to renew theirs. “If there is any good policy in getting money you may rely the Algerines are very clever, a brave knowing political nation.”
